The opinion of the court was delivered by
Fullerton, C. J.
— -The appellant was convicted in the superior court of Lincoln county of the misdemeanor of having practiced medicine without a license, and sentenced to pay a fine of one hundred dollars and the costs of the prosecution. From the judgment and sentence he appeals.
*637While many errors are assigned for reversal, we have found it necessary to notice hut one, namely, that the evidence was insufficient to justify a verdict of guilty. The acts constituting the practice of medicine charged against the appellant were' that, at a certain time and place, he “did wrongfully and unlawfully establish and maintain an office, and advertise the title of doctor” in a certain newspaper. Of these acts there is no evidence in the record whatever. Ho attempt at all was made to prove that the defendant maintained an office, and the only evidence introduced as to the other fact was the following (we quote from the record) :
“In the absence of witness a paper containing the following ‘ad.’ introduced. The Crestón Hews of September 20, 1901.
‘Dr. E. Dunham. Special attention given to heart and lungs. Consultation free. Office at Drug Store. Crestón, Wash.’ ”
Clearly, there is here no proof of the crime charged. As against the presumption of innocence, it cannot he presumed from the mere fact that the advertisement appeared in a paper that it was authorized by the appellant, nor will it he presumed that he was the person named in the advertisement, though the name therein and his name he the same. Without the aid of such presumptions, there is no evidence in the record of guilt, and hence no evidence upon which a jury could found a verdict of guilty.
The judgment is reversed, and the cause remanded, with instructions to discharge the defendant.
Andebs, Dunbab and Mount, JJ., concur.